Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al  (US 20140104547) in view of Koh US 20110157507) .


Regarding  claim 1,Kuo et al  (US 20140104547) teach a transparent display device, comprising ([0057], FIG. 16 is a schematic diagram of a pixel structure of a transparent LCD panel): a first pixel electrode (541) and a second pixel electrode (542) disposed adjacent to the first pixel electrode(541)(Fig. 16 (541, 542),  [0057], a first pixel electrode 541  and a second pixel electrode 542; a first transparent region (Gl, SW1, SW2) disposed adjacent to the first pixel electrode (541)(Fig.16 (Gl, SW1, SW2, 541, [0057], a first active switching device SW1, a second active switching device SW2,  the gate line GL, and first  pixel electrode 541 are located inside the transparent LCD panel); 

Kuo et al teach at least two lines (SW1, SW2), wherein the at least two lines (SW1, SW2), are disposed between the first pixel electrode(541)  and the second pixel electrode(542) (Fig. 16 (SW1, SW2, 541, 542), see the configurations of first active switching device SW1, a second active switching device SW2, and pixel electrodes (541, 542) in Fig. 16,)

Kuo et al do not teach and at least two metal lines wherein the at least two metal lines are disposed between the first pixel electrode and the second pixel electrode

Koh US 20110157507) teaches
in addition to the metal line of the LCD device. Examples of the other devices may include a semiconductor device using metal electrodes or metal lines with micro line-widths [0082].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kuo’s  pixel structure  (Fig. 16) with Koh’s metal electrodes, the use of which helps  provide an LCD device capable of improving productivity by increasing an aperture ratio as taught by Koh et al. 
Regarding claim 2, Kuo et al do not teach the at least two metal line are data lines.
Koh US 20110157507 teaches

in addition to the metal line of the LCD device. Examples of the other devices may include a semiconductor device using metal electrodes or metal lines with micro line-widths [0082].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kuo’s data lines of the display system with Koh’s metal electrodes, the use of which helps  provide an LCD device capable of improving productivity by increasing an aperture ratio as taught by Koh et al. 

Regarding claim 3, Kuo et al teach a second transparent region (Gl, SW1, SW2)  disposed adjacent to the second pixel electrode (542) (542) Fig.16 (Gl, SW1, SW2, 542, [0057], a first active switching device SW1, a second active switching device SW2,  the gate line GL, and second pixel electrode 542 are located inside the transparent LCD panel, note that elements Gl, SW1, SW2 in the pixel structure (Fig. 16) are configured in every pixel of the display system ). 
.
Regarding claim 4, Kuo et al teach the at least two line (SW1, SW2), are disposed between the first transparent region (Gl, SW1, SW2) and the second transparent region (Gl, SW1, SW2) (Fig. 16 (SW1, SW2, 541, 542), see the configurations of first active switching device SW1, and a second active switching device SW2 in Fig. 16, Fig.16 (Gl, SW1, SW2, 541, [0057], a first active switching device SW1, a second active switching device SW2,  the gate line GL, and first  pixel electrode 541 are located inside the transparent LCD panel, note that elements Gl, SW1, SW2 in the pixel structure (Fig. 16) are configured in every pixel of the display system).

Kuo et al do not teach the at least two metal line are disposed between the first transparent region and the second transparent region.

Koh US 20110157507 teaches
in addition to the metal line of the LCD device. Examples of the other devices may include a semiconductor device using metal electrodes or metal lines with micro line-widths [0082].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kuo’s  pixel structure  (Fig. 16) with Koh’s metal electrodes, the use of which helps  provide an LCD device capable of improving productivity by increasing an aperture ratio as taught by Koh et al. 

Regarding claim 5, Kuo et al teach  the first pixel electrode (541) and the second pixel electrode (542) are disposed between the first transparent region (Gl, SW1, SW2) and the second transparent region(Gl, SW1, SW2)(Fig. 16 (541, 542, GL, SW1, SW2) Fig. 16 (SW1, SW2, 541, 542), see the configurations of first active switching device SW1, a second active switching device SW2, and pixel electrodes (541, 542) in Fig. 16,, note that the elements in Fig. 16 tare located transparent LCD panel, and the  elements in the pixel structure (Fig. 16) are configured in every pixel of the display system).


4.	Claims 6-7 are  rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al  (US 20140104547) in view of Koh US 20110157507) further in view of Kawamura US 20190265561 A1

Regarding claims 6-7, Kuo et al  teach wherein the first transparent region (Gl, SW1, SW2) and the second transparent region (Gl, SW1, SW2) are arranged along a first direction, the first pixel electrode (541) and the second pixel electrode (542) are arranged along the first direction Fig. 16 (541, 542, GL, SW1, SW2) Fig. 16 (SW1, SW2, 541, 542), see the configurations of first active switching device SW1, a second active switching device SW2, and pixel electrodes (541, 542) in Fig. 16,, note that the elements in Fig. 16 tare located transparent LCD panel, and the  elements in the pixel structure (Fig. 16) are configured in every pixel of the display system).


Kuo et al (as modified by Koh) do not teach a third pixel electrode, the second pixel electrode and the third pixel electrode are arranged along a second direction, and the first direction and the second direction are perpendicular, wherein the first pixel electrode and the third pixel electrode are located on the same side of the at least two metal lines.

Kawamura US 20190265561 A1 Illustrates in Fig. 2  first pixel electrode PIT1, second pixel electrode PIT2, and third pixel electrode PIT3.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kuo’s  pixel structure  (Fig. 16) (as modified by Koh) with Kawamura’s pixel electrodes (PIT1, PIT2, PIT3) , the use of which helps improve the aperture ratio in the lateral electric field system liquid crystal display device as taught by Kawamura.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art is cited for further references.

US 20160178962 A1 to Okita


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	September 1, 2022